DETAILED ACTION
This action is in reply to the application filed on 05/06/2019.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Methods of Organizing Human Activity and Mental Processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1, 10 and 19 recite, in part, a method of determining layered authentication processes are complete. The limitation is directed to concepts performed in the human mind, via the use of generic computer components, such as Methods of Organizing Human Activity (commercial interaction). Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as computing devices and other generic computer components to 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1, 9, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitations of requiring authentication and allowing access for payment in a vehicle are generally linking the use of the judicial exception to a particular technological environment or field of use-see MPEP 2106.05(h). Given the above reasons, a generic processing device associated with the authentication and allowing access is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prakash et al. (US 2015/0220916 A1); Prakash, hereinafter . 
The independent claims 1, 10, and 19 are disclosed by Prakash:
A method for layered authorization to manage a payment wallet for in-vehicle payments, comprising: executing a vehicle connect application that allows a user to interface with a vehicle through a portable device, wherein the vehicle connect application includes the payment wallet that is configured to be used to provide in-vehicle payments (Prakash, Par. [0081]) The cited reference discloses portable device (Fig. 1 -104), or mobile device, ;
 determining if a plurality of layered authentication processes are successfully completed (Par. [0073]-[0075]) discloses plurality of layered authentication processes are completed;
 and allowing access and usage of the payment wallet through the vehicle connect application to complete the in-vehicle payments based on determining the successful completion of the plurality of layered authentication processes (Fig. 5, Par. [0100]) The cited portions discuss allowing access and usage of the payment through the vehicle connect application to complete the in-vehicle payments after authentication.  
The dependent claims 2, 11 are disclosed by Prakash:
(Prakash, Par. [0023] & Par. [0050]) & Fig. 6A) Both the in-vehicle computing system and the mobile device could interface with the vehicle such as activing the infotainment system and vehicle service (e.g., gas station in consistent with Par. [0029] of the instant application). 
The dependent claims 4, 13 are disclosed by Prakash:
 wherein determining if the layered authentication processes are successfully completed includes determining if a portable device authentication process layer is successfully completed based on successfully authenticating and authorizing the user to use the portable device (Prakash, Par. [0091]).  
The dependent claims 5, 14 are disclosed by Prakash:
wherein determining if the layered authentication processes are successfully completed includes  determining if an application authentication process layer is successfully completed based on authenticating and authorizing the user to access and use the vehicle connect application (Prakash, Par. [0056]).  
The dependent claims 7, 16 are disclosed by Prakash:
wherein determining if the layered authentication processes are successfully completed includes determining if an active connection authentication process layer is successfully completed based on a successful completion of an active wired or wireless computer connection between the vehicle and the portable device (Prakash, Par. [0073] & Par. [0075]).  
The dependent claims 8, 17 are disclosed by Prakash:
wherein allowing access and usage of the payment wallet through the vehicle connect application includes determining that the portable device authentication process layer, the application authentication process layer, the vehicle access/enablement authentication process layer, and the active connection authentication process layer have all been successfully completed and executing at (Prakash, Par. [0089]-[0090]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2015/0220916 A1) in view of Jurss et al. (US 2017/0352095 A1).
The dependent claims 3, 12, 20 are disclosed as follows:
Prakash does not disclose the following; however, Jurss teaches: wherein the payment wallet includes a virtual wallet that is linked to at least one payment account and includes at least one (Jurss et al. (US 2017/0352095 A1), Par. [0086]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Jurss with the invention disclosed by Prakash to better optimize transactions conducted using a portfolio of payment devices (Abstract). 
Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2015/0220916 A1) in view of Imamura et al. (US 2017/0190318 A1).
The dependent claims 6, 15 are disclosed as follows:
Prakash does not disclose the following; however, Immoura teaches: wherein determining if the layered authentication processes are successfully completed includes determining if a vehicle access/enablement authentication process layer is successfully completed based on the user's unlocking of at least one door of the vehicle and enablement of at least one ignition state of the vehicle (Imamura, Par. [0003]).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Immoura with the invention disclosed by Prakash to better apply a smart entry system with authentication (Par. [0003])
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2015/0220916 A1) in view of Weinold (US 2002/0169991 A1).
The dependent claims 9, 18 are disclosed as follows:
Prakash does not disclose the following; however, Weinold teaches: further including maintaining an authorized trust provided to the user to access and use the payment wallet during a point in time at which at least one ignition mode of the vehicle is enabled, wherein the authorized trust (Weinold, Par. [0004]) When the engine of the vehicle is shut down, the data system is shut down to prevent power drain.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Weinold with the invention disclosed by Prakash to better utilize the system shutdown to invoke shutdown of the mobile data system (Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                         6/19/2021